                   Case 1:20-cv-00562-ALC-BCM Document 43 Filed 08/04/21 Page 1 of 1

                                     HOFMANN & SCHWEITZER
                                       COUNSELLORS AT LAW AND PROCTORS IN ADMIRALTY
                                                  212 West 35th Street, 12th Floor
                8/4/21                               NEW YORK, NY 10001
                                                    Telephone: (212) 465-8840
PAUL T. HOFMANN*                                       Fax: (212) 465-8849          NEW JERSEY OFFICE:
TIMOTHY F. SCHWEITZER*                                 Fax: (844) 570-8674          1130 ROUTE 202 SOUTH , SUITE A7
      _______                                                                       RARITAN, NJ 08869
                                                                                    (908) 393-5662
DARIO ANTHONY CHINIGO*                              E-MAIL: INFO@HOFMANNLAWFIRM.COM
                                                   WEB PAGE: WWW.HOFMANNLAWFIRM.COM          Writer’s Email:
*Also Admitted in NJ                                                                         paulhofmann@hofmannlawfirm.com


                                                                     August 3, 2021
          Via ECF
                                                                           Application GRANTED. The parties shall
          Magistrate Judge Barbara Moses                                   file their joint-status letter no later than
          United States District Court                                     August 4, 2021. SO ORDERED.
          Southern District of New York
          Daniel Patrick Moynihan United States Courthouse                 _____________________
          500 Pearl Street                                                 Barbara Moses
          New York, NY 10007-1312                                          United States Magistrate Judge
                                                                           August 4, 2021
          Re:          In the Matter of the Complaint of Miller’s Tug and Barge, Inc., et al.,
                       20 Civ. 562 (ALC)(BCM)

                       In the Matter of the Complaint of Tappan Zee Constructors, LLC
                       20 Civ. 2657 (ALC)(BCM)

          Dear Magistrate Judge Moses:

                 Our office represents the claimants, John and Nikki McLoughlin, in these matters. The
          purpose of this letter is to request a one-day extension on the time for filing a status letter
          preliminary to the conference to be held before you on August 10 at 8:30 a.m.

                  Counsel have been busy analyzing their files in order to file a comprehensive status letter.
          Further, some counsel are attending a detailed engineering inspection of the remnants of the spud
          wire that failed on the dive barge, permitting the spud to fall, the result of which ejected steel
          projectiles, one of which nearly amputated my client’s leg. The engineering inspection is
          expected to last most of the day, and the parties want to include in the status letter information
          related to it, and how analysis and production of the results will affect the timing of ongoing
          discovery.

                       Kindly let us know if the court approves the one day extension.

                                                                     Respectfully yours,

                                                                     HOFMANN & SCHWEITZER

          PTH/gh                                                     By:


                                                                                Paul T. Hofmann
          c:             All counsel via ECF
